Title: To John Adams from Ephraim Hunt, 18 July 1798
From: Hunt, Ephraim
To: Adams, John


Sir

Albany State of New york
July 18t 1798

seeing by the resolves of Congress that thier is to be an army raised for the defence of our country as an old american officer I Offer myself if it (should it meet your approbation for the Service. I served last war as a Lieut. in Colo. Henry Jackson Regiment from Boston. any recommendation you may think necessary I can procure.) I served also in the commandier in Chiefs gards for some time Just before peace took place (Major North I presume has put me upon the rolls) while in Congress. hope Sir if I am appointed it will not be under the rank of Captain. as I have been some time Brigade Major in this State. I hope sir I shall not be forgoten—
From your most Obedient & very / Humbl. Servt.
Ephraim Hunt